OPINION AND ORDER
LAMBERT, Chief Justice.
Peter C. Brown failed to meet the minimum hours of continuing legal education as required by SCR 3.661(1). This failure was due to the lack of accreditation of a program produced by Insight Information Co. at which Brown received 13.75 unaccredited hours of continuing legal education, which would satisfy SCR 3.661(1).
Brown is a practicing attorney in another state. He received continuing legal education credit for the Insight program in the state in which he practices law. He was under the false impression that he would receive Kentucky credit for the Insight program. It was not until August 2004 that Brown received notification that the Insight program was rejected for accreditation by Kentucky. As soon as Brown was made aware of this problem he took immediate remedial steps. Specifically, Brown informed the Kentucky Bar Association (KBA) that he was not in compliance because the Insight program had not been accredited, requested a time extension, and has since received over fourteen hours of KBA accredited continuing legal education, enough to satisfy Kentucky requirements.
It is the responsibility of an attorney to ensure that all programs submitted for credit have received accreditation.1 The fact that Brown attended the Insight program is of no avail. Furthermore, his request for a non-hardship extension of time was received ten days after the deadline. Therefore, we agree with the KBA that Brown is not in compliance for the year ending June 30, 2004. However, we are also mindful that this is the first time Brown has failed to meet the required hours of continuing legal education; that he responded immediately once he learned of the problem; that he has been cooperative with the KBA; and that he obtained more than enough hours to satisfy his 2003-2004 continuing legal education requirements. These mitigating circumstances must be considered along with his non-compliance.
Upon the KBA’s motion, we find that Respondent has failed to show cause why he should not be sanctioned. Accordingly, *352for his non-compliance with the minimum CLE requirements of SCR 3.661(1) for the 2003-2004 educational year, it is hereby ORDERED as follows:
1) Respondent shall pay a fíne in the amount of seven hundred fifty dollars ($750.00)’ to the Kentucky Bar Association within twenty (20) days from the date of this Order;
2) CLE credits earned by Respondent in the current 2004-2005 educational year shall be applied back to deficiency for the 2003-2004 educational year; and
3) Respondent shall be precluded from obtaining a “non-hardship” time extension under SCR 3.667(2) for the educational year ending June 30, 2005, and for the educational year ending June 30, 2006.
All concur.

. SCR 3.665(1).